     Case 1:20-cv-00064-DAD-JLT Document 26 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    D.D.,                                              No. 1:20-cv-00064-DAD-JLT
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING
13             v.                                        APPROVAL OF THE COMPROMISE ON
                                                         BEHALF OF MINOR PLAINTIFF D.D.
14    COUNTY OF KERN, et al.,
                                                         (Doc. No. 25)
15                        Defendant.
16

17

18            On January 13, 2020, plaintiff D.D. by and through his guardian ad litem, Tom Durbin,

19   filed the pending action against defendants County of Kern and Marcus Cloud for use of

20   excessive force by defendant Cloud in his capacity as a juvenile corrections officer. (Doc. No. 1.)

21   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

22   636(b)(1)(B) and Local Rule 302.

23            On January 4, 2021, plaintiff filed a petition seeking approval of the settlement reached

24   between the parties. (Doc. No. 22.) On January 25, 2021, the assigned magistrate judge issued

25   findings and recommendations, recommending that plaintiff’s petition for approval of settlement

26   be approved. (Doc. No. 25.) The findings and recommendations contained notice that any

27   objections were to be filed within fourteen (14) days. The time to do so has since passed and no

28   objections have been filed.
                                                        1
     Case 1:20-cv-00064-DAD-JLT Document 26 Filed 02/12/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court concludes that the magistrate judge’s findings and recommendations are supported by the

 4   record and proper analysis.

 5          Accordingly, the court orders that:

 6          1.      The findings and recommendations issued January 25, 2021 (Doc. No. 25) are

 7                  adopted in full;

 8          2.      The petition to approve settlement of the minor’s claims (Doc. No. 23) is granted;

 9          3.      The parties are directed to file with the Court a stipulation for dismissal of the

10                  action with prejudice, and lodge a separate order, within forty-five (45) days of the

11                  date of service of this order; and

12          4.      This matter is referred back to the magistrate judge for further proceedings

13                  consistent with this order.

14   IT IS SO ORDERED.
15
        Dated:     February 12, 2021
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
